              UNITED STATES DISTRICT COURT
             CENTRAL DISTRICT OF CALIFORNIA




    UNITED STATES OF                    CR 18-00835-DSF
    AMERICA,
        Plaintiff,                      Order DENYING Motion to
                                        Suppress Evidence (Dkt. 30)
                  v.

    ERNEST ARMANDO
    ANDUJO,
       Defendant.



   Defendant Ernest Armando Andujo moves to suppress evidence
seized during the search of his home on November 2, 2018, or in
the alternative, requests a Franks hearing. For the reasons stated
below, the Motion is DENIED.

                       I.   Statement of Facts1

   Sergeant David Clements has been a full-time police officer
with the Los Angeles Port Police (LAPP) since 2002. Dkt. 31-1,
Clements Decl. ¶ 3, Ex. A (Clements Search Warrant and
Affidavit) at 6. In October 2018, he investigated allegations of
theft and damage to a vessel owned by alleged victim R.G. (the
Vessel). Id. at 7. Sergeant Clements interviewed R.G. about the
allegations and R.G. informed him that he had hired Ernest

1These facts are included in the affidavit supporting the search warrant. See
generally Clements Decl. ¶ 3, Ex. A.
Andujo to perform repairs on his Vessel. Id. at 8. R.G. also stated
that he gave Mr. Andujo a key to access the Vessel when he was
out of town from October 16 to October 22. Id. When R.G.
returned from his trip, he noticed repair parts were missing and
the repairs were not finished. Id. He went to Mr. Andujo’s home
to find out what happened. Mr. Andujo stated that he had the
parts inside his house and would finish the repairs. Id. On
October 26, R.G. picked Mr. Andujo up from his home and brought
him to the Vessel to finish the repairs. Id. at 9. The two had a
dispute about their contractual arrangement regarding the
repairs. Id. After spending less than thirty minutes back on the
Vessel, R.G. discovered Mr. Andujo had left. Id. He also
discovered that parts, personal tools, and $500 in cash were
missing. Id. Later, R.G. noticed damage to his engine room. Id.

   R.G. informed Sergeant Clements that he believed Mr. Andujo
was responsible for the theft and damage to his Vessel. See id. at
8-10. As part of the investigation, Sergeant Clements walked
through the Vessel, reviewed surveillance footage, had a
background search conducted on Mr. Andujo, and had two civilian
witnesses interviewed. Id. at 8-10; 13. He also asked R.G. to
identify Mr. Andujo in a photographic lineup, which R.G. did. Id.
at 10. After touring the Vessel, Sergeant Clements concluded that
due to the size of the Vessel, a theft could go unnoticed despite
R.G.’s presence during the theft. Id. at 11. He could not
determine whether the Vessel had been intentionally damaged.
Id. Sergeant Clements reviewed the surveillance footage, which
did not have recordings from October 16 through October 26. Id.
at 10. The footage showed Mr. Andujo boarding the Vessel on
October 16,, the date the system stopped recording. Id.

  According to R.G., the only other person with access to the
Vessel during the relevant time period was his longtime
housekeeper, Manuel Sanchez. Id. at 8. Mr. Sanchez stated that


                                 2
he saw Mr. Andujo on the Vessel while R.G. was out of town but
did not report seeing any theft. Id. at 13. The other witness
interviewed was Reweis Saad, an acquaintance R.G. had enlisted
to review the surveillance video. Id. When interviewed, Mr. Saad
stated he owned an audio video company and had twenty years of
experience. Id. He also stated that he believed there was
intentional tampering with the surveillance camera that affected
its ability to record. Id. He did not have any information about
the theft. Id.

   A background search revealed Mr. Andujo had one prior
conviction for grand theft involving parts entrusted to him by an
employer. Id. at 7. It also provided Mr. Andujo’s home address,
which matched the address R.G. had provided. Id. at 13.

   On October 31, Sergeant Clements sought a search warrant for
Mr. Andujo’s home. Clements Decl. ¶ 3. On November 2,
Sergeant Clements executed the search warrant. Id. ¶ 4. As a
result of the search of Mr. Andujo’s home, police discovered what
the government contends are two unlawful firearm suppressors
and other items. Opp’n at 7. Mr. Andujo seeks to suppress the
items discovered in his home, including the alleged firearm
suppressors.

                         II. Discussion

   The Fourth Amendment provides that “no Warrants shall
issue, but upon probable cause, supported by Oath or affirmation,
and particularly describing the place to be searched, and the
persons or things to be seized.” U.S. Const. amend. IV. There is
no dispute that Mr. Andujo’s home was searched pursuant to a
search warrant. Mr. Andujo argues that the search of his home
was unlawful because the search warrant was not supported by
probable cause. In the alternative, he seeks a Franks hearing to




                                 3
challenge alleged omissions and misrepresentations in the
supporting affidavit.

A.   Probable Cause

   The Court reviews “the issuance of a search warrant
deferentially, upholding it if the issuing judge ‘had a substantial
basis’ for concluding [that] probable cause existed based on the
totality of circumstances.” Ewing v. City of Stockton, 588 F.3d
1218, 1223 (9th Cir. 2009) (alteration in original) (quoting
Greenstreet v. County of San Bernardino, 41 F.3d 1306, 1309 (9th
Cir. 1994)). “The probable cause standard for a search warrant is
whether, based on common sense considerations, there was ‘a fair
probability that contraband or evidence of a crime [would] be
found in a particular place.’” United States v. Ruiz, 758 F.3d
1144, 1148 (9th Cir. 2014) (alteration in original) (quoting United
States v. DeLeon, 979 F.2d 761, 764 (9th Cir. 1992)). “The
magistrate judge need not determine ‘that the evidence is more
likely than not to be found where the search takes place’. . . . The
magistrate need only conclude that it would be reasonable to seek
the evidence in the place indicated in the affidavit.” Id. (quoting
United States v. Ocampo, 937 F.2d 485, 490 (9th Cir. 1991)).

   Mr. Andujo asserts that the search warrant lacked probable
cause because it relied on uncorroborated self-serving claims by
R.G. who was in a contractual dispute with Mr. Andujo.
“[O]fficers may not solely rely on the claim of a citizen witness
that he was a victim of a crime, but must independently
investigate the basis of the witness’ knowledge or interview other
witnesses.” Peng v. Mei Chin Penghu, 335 F.3d 970, 978 (9th Cir.
2003) (internal citation and quotation marks omitted).

   Here, Sergeant Clements independently investigated the basis
of R.G.’s knowledge and interviewed two other witnesses.
Sergeant Clements investigated the Vessel, and noted that due to


                                 4
its size, items could be stolen from it without R.G. noticing.
Clements Decl. ¶ 3, Ex. A at 11. That Sergeant Clements could
not immediately confirm whether the Vessel had been vandalized
does not mean R.G.’s allegation of vandalism was not true. In
addition, two civilian witnesses confirmed statements made by
R.G., such as his statements that the video surveillance had been
tampered with and that Mr. Andujo was present on the Vessel
during the time in question. Id. at 13 Citizen witnesses are
generally presumed reliable. See Ewing, 588 F.3d at 1224.
Sergeant Clements reviewed the surveillance footage himself; the
equipment was not recording during the relevant time period.
Clements Decl. ¶ 3, Ex. A at 10. Sergeant Clements had also
conducted a records check on Mr. Andujo, which revealed the
same address for Mr. Andujo that R.G. had provided. Id. at 13-14.
A background check revealed that Mr. Andujo had a prior
conviction for theft from an employer. Id. at 7. These facts,
among others, were detailed in the affidavit.

   The only alleged failure of Sergeant Clements’ investigation is
his failure to investigate R.G.’s history of filing civil lawsuits. It is
undisputed that Sergeant Clements was unaware of the lawsuits.
Clements Decl. ¶ 4. Defense counsel does not provide any
authority that such background research is necessary – or even
appropriate – when investigating civilian victim allegations. The
Court has found none. There are no allegations that Sergeant
Clements was aware of any facts that put him on notice of R.G.’s
various civil suits or that suggested he should investigate whether
such suits existed.

     The search warrant was supported by probable cause.

B.     Franks Hearing

  Mr. Andujo contends he is entitled to a hearing under Franks v.
Delaware, 438 U.S. 154 (1978), because the affidavit omitted that


                                    5
Mr. Andujo’s prior conviction of grand theft was a 22 year-old
misdemeanor offense and because the affidavit did not include
R.G.’s civil lawsuits.

   In order to demonstrate the need for a Franks hearing, the
defendant must make a “substantial preliminary showing” that
the affiant deliberately or recklessly made false statements or
omissions that were material to the finding of probable cause.
United States v. Napier, 436 F.3d 1133, 1136 (9th Cir. 2006)
(quoting Franks, 438 U.S. at 155-56); DeLeon, 979 F.2d at 764. “If
a party makes a substantial showing of deception, the court must
determine the materiality of the allegedly false statements or
omissions.” Ewing, 588 F.3d at 1224. “If the officer omitted facts
required to prevent technically true statements in the affidavit
from being misleading, the court determines whether the affidavit,
once corrected and supplemented, establishes probable cause.” Id.

   Even assuming the omissions were deliberate or reckless, a
Franks hearing is not warranted because the alleged omissions
would not have defeated probable cause had they been included.
Concerning Mr. Andujo’s prior conviction, the date and level of
offense does not change the fact that Mr. Andujo was convicted of
theft involving parts entrusted to him by an employer or impact
the other information in the affidavit supporting probable cause.
See United States v. Nielsen, 371 F.3d 574, 580 (9th Cir. 2004)
(three paragraphs concerning criminal history in nine-page
affidavit was not necessary to a finding of probable cause). The
Court also finds that separate and unrelated civil lawsuits not
involving Mr. Andujo do not undermine R.G.’s statements made to
law enforcement or the ultimate finding of probable cause. The
affidavit made clear that Mr. Andujo and R.G. had a business
dispute and there is no indication that Sergeant Clements
attempted to hide that fact. Based on the supplemented record,
the magistrate could have reasonably concluded that a crime had


                                6
occurred and that the particular items to be seized could have
been found in the particular places to be searched.

  The Motion is DENIED.

     IT IS SO ORDERED.


Date: September 4, 2019             ___________________________
                                    Dale S. Fischer
                                    United States District Judge




                                7
